Per Curiam.

Respondent, has moved the court to dismiss this appeal for the reason that no appeal bond was given or filed within the time provided by law.
The record shows that a notice of appeal was given in open court on the 26th day of June, 1895, and that the bond was not filed until the 25th day of July, 1895. Section 6 of the act of March 8, 1893, (Laws 1893, p. 122,)' requires that a bond on appeal shall be given within five days after the notice of appeal is given or served. Otherwise the appeal “becomes ineffectual for any purpose.”
We think we are without jurisdiction to entertain the case upon the merits, and the motion to dismiss must be granted.